Exhibit 10.2

AMENDMENT NO. 1

Dated as of August 15, 2011

to

PLEDGE AGREEMENT

Dated as of May 23, 2011

THIS AMENDMENT NO. 1 (“Amendment”) is entered into as of August 15, 2011 by and
between GRACO INC., a corporation organized under the laws of the State of
Minnesota (the “Pledgor”) and U.S. BANK NATIONAL ASSOCIATION, as Collateral
Agent (in such capacity, and together with any successors in such capacity, the
“Secured Party”) for the banks (the “Banks”) from time to time party to the
Credit Agreement defined below and the noteholders (the “Noteholders” and
collectively with the Banks, the “Creditors”) from time to time holding notes
issued under the Note Purchase Agreements defined below.

PRELIMINARY STATEMENT

WHEREAS, the Pledgor, as borrower (the “Borrower”), the Borrowing Subsidiaries
from time to time party thereto, the Banks and U.S. Bank National Association,
as Agent, have entered into a Credit Agreement dated as of May 23, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);

WHEREAS, the Borrower and the Noteholders named in the Purchaser Schedule
attached thereto have entered into a Note Agreement dated as of March 11, 2011,
and it is contemplated that the Borrower will enter into a Note Agreement with
one or more affiliates of The Prudential Insurance Company of America as
Noteholders named in the Purchaser Schedule attached thereto (as each may be
amended, restated, supplemented or otherwise modified from time to time, the
“Note Purchase Agreements”, and together with the Credit Agreement and the
agreements, documents and instruments delivered in connection with any or all of
the foregoing (as each may be amended, restated, supplemented or otherwise
modified from time to time), the “Senior Indebtedness Documents”);

WHEREAS, the Agent, the Secured Party and the Noteholders have entered into an
Intercreditor and Collateral Agency Agreement dated as of May 23, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), pursuant to which the Secured Party has been
appointed Collateral Agent;

WHEREAS, in consideration of the extensions of credit and other accommodations
of the Creditors under the Senior Indebtedness Documents, the Pledgor has agreed
to secure the Secured Obligations pursuant to that certain Pledge



--------------------------------------------------------------------------------

Exhibit 10.2

 

Agreement dated as of May 23, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Pledge Agreement”); and

WHEREAS, the Pledgor has changed the organizational structure of one of the
entities comprising the Pledged Interests under the Pledge Agreement, and the
parties hereto have agreed to amend the Pledge Agreement pursuant to the terms
and conditions set forth herein to reflect such change;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

SECTION 1. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meanings set forth in the Pledge Agreement.

SECTION 2. Amendments to the Pledge Agreement. Effective as of the date first
above written and subject to the satisfaction of the condition precedent set
forth in Section 3 below, Schedule I to the Pledge Agreement setting forth the
“Pledged Interests” thereunder is hereby replaced in its entirety with Schedule
I attached hereto as Annex A, and Pledgor hereby affirms its grant of a security
interest in the Collateral associated with such Pledged Interests for the
ratable benefit of the Secured Party and the Creditors, to secure the prompt and
complete payment and performance of the Secured Obligations.

SECTION 3. Condition of Effectiveness. This Amendment shall become effective as
of the date first above written upon receipt by the Secured Party of
counterparts of this Amendment duly executed by all of the parties hereto.

SECTION 4. Covenants, Representations and Warranties.

(a) The Pledgor represents and warrants that it has duly executed and delivered
the Pledge Agreement (as amended by this Amendment) and the Pledge Agreement
constitutes a legal, valid and binding obligation of the Pledgor, enforceable
against it in accordance with its terms, subject to limitations as to
enforceability which might result from bankruptcy, insolvency, moratorium and
other similar laws affecting creditors’ rights generally and subject to general
principles of equity.

(b) Upon the effectiveness of this Amendment, the Pledgor hereby (i) represents
that no Event of Default exists, (ii) reaffirms all covenants, representations
and warranties made in the Pledge Agreement, and (iii) agrees that all such
covenants, representations and warranties shall be deemed to have been remade as
of the effective date of this Amendment, unless and to the extent that such
representation and warranty is stated to relate solely to an earlier date, in
which case such representation and warranty shall be true and correct as of such
earlier date.



--------------------------------------------------------------------------------

Exhibit 10.2

 

SECTION 5. Reference to the Pledge Agreement.

(a) Upon the effectiveness of this Amendment, on and after the date hereof, each
reference in the Pledge Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of like import shall mean and be a reference to the Pledge
Agreement, as amended and modified hereby.

(b) Except as specifically amended and modified above, the Pledge Agreement and
all other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect, and are hereby
ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall neither,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Creditors or the Secured Party, nor constitute a waiver of any
provision of the Pledge Agreement, the Credit Agreement, the Note Purchase
Agreements, the Intercreditor Agreement or any other Senior Indebtedness
Document.

SECTION 6. Costs and Expenses. The Pledgor will pay or reimburse the Secured
Party on demand for all reasonable out-of-pocket expenses (including in each
case all filing and recording fees and taxes and all reasonable fees and
expenses of counsel and of any experts and agents) incurred by the Secured Party
in connection with the preparation, execution and delivery of this Amendment.

SECTION 7. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF MINNESOTA.

SECTION 8. Execution. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or by e-mail transmission of a PDF or similar copy shall
be equally as effective as delivery of an original executed counterpart of this
Amendment. Any party delivering an executed counterpart signature page to this
Amendment by facsimile or by e-mail transmission shall also deliver an original
executed counterpart of this Amendment, but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability or binding
effect of this Amendment.

SECTION 9. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

[Remainder of page intentionally blank]



--------------------------------------------------------------------------------

Exhibit 10.2

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

PLEDGOR:

 

GRACO INC.

By:

 

/s/ James A. Graner

 

James A. Graner

Chief Financial Officer



--------------------------------------------------------------------------------

Exhibit 10.2

 

U.S. BANK NATIONAL

ASSOCIATION, Secured Party

By:

 

/s/ Michael J. Staloch

Name:

 

Michael J. Staloch

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

Exhibit 10.2

 

ANNEX A

SCHEDULE I

TO

PLEDGE AGREEMENT

GRACO INC.

PLEDGED INTERESTS

 

Issuer:    Graco K.K. Jurisdiction of Organization:    Japan Type of Interest:
   Common Stock Percentage Ownership:    65.00% Certificate No(s).:    2B-001
through 2B-009; 3A-001 through 3A-008; 4A-001 through 4A-0034 Number of
Units/Shares:    429,000 Issuer:    Graco Korea Inc. Jurisdiction of
Organization:    Korea Type of Interest:    Common Stock Percentage Ownership:
   65.00% Certificate No(s).:    10,000-1 through 10,000-8; 1,000-1; 100-1
through 100-5 Number of Units/Shares:    81,500 Issuer:    Graco BVBA
Jurisdiction of Organization:    Belgium Type of Interest:    Uncertificated
Common Stock Percentage Ownership:    65.00% Certificate No(s).:    N/A Number
of Units/Shares:    655,302